[Cite as Miami Twp. Bd. of Trustees v. Weinle, 2021-Ohio-2284.]




                        IN THE COURT OF APPEALS
                    FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




MIAMI TOWNSHIP                BOARD        OF        :      APPEAL NO. C-200238
TRUSTEES,                                                   TRIAL NO. A-1903850
                                                     :
KIMBERLY CAMPBELL,
                                                     :
DAVID CAMPBELL,                                                   O P I N I O N.
                                                     :
RICHARD COX,
                                                     :
WILLIAM KEYER,
                                                     :
JUDITH LAMBERT,
                                                     :
ERIC SCHUMANN,
                                                     :
CONNIE WEBER,
                                                     :
          and
                                                     :
SHIRLEY WHEELER,
                                                     :
          Plaintiffs-Appellees,
                                                     :
    vs.
                                                     :
MICHAEL J. WEINLE,
                                                     :
MICHAEL WEINLE ENTERPRISES,
INC.,                                                :

MICHAEL J. AUTO SALES,                               :

          and                                        :

WEINLE MOTORSPORTS,                                  :

          Defendants-Appellants.                     :
                  OHIO FIRST DISTRICT COURT OF APPEALS




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed as Modified

Date of Judgment Entry on Appeal: July 2, 2021



Frost Brown Todd LLC, Ali Razzaghi, Benjamin Y. Yoder and Brodi J. Conover, for
Plaintiffs-Appellees,

Keating Muething and Klekamp, PLL, Joseph L. Trauth, Jr., Brian P. Muething and
Bradley R. Hoyt, for Defendants-Appellants.




                                       2
                         OHIO FIRST DISTRICT COURT OF APPEALS



HENDON, Judge.


           {¶1}    Defendants-appellants Michael J. Weinle, Michael Weinle Enterprises,

Inc., Michael J. Auto Sales, and Weinle Enterprises (“Weinle”), appeal the trial

court’s issuance of an injunction against construction and operation of the Dirt

Track.

                                  I.      Facts and Procedure

                        A. Miami Township’s Request for an Injunction

           {¶2}    Over the course of two years, Weinle constructed a dirt racetrack (“Dirt

Track”) at Edgewater Sports Park next to a paved drag strip1 which has existed at

Edgewater Sports Park since 1954.

           {¶3}    In August 2019, the Miami Township Board of Trustees and several

residents (“Miami Township”) collectively filed a complaint against Weinle seeking a

temporary restraining order (“TRO”), preliminary injunction, permanent injunction

and other relief from the pending opening of the Dirt Track that month. The

complaint stated that, with the Dirt Track being situated 250-500 feet from each of

the plaintiffs-residents’ respective properties, operation of the track would bring an

influx of traffic, noise, dust migration, lighting and other nuisances, which would

cause irreparable harm to the residents. It claimed that the progress of construction

of the Dirt Track, the date of the track’s opening, and the schedule of events to come

had been posted on the Dirt Track’s website and Facebook pages.

           {¶4}    In August 2019, the trial court granted Miami Township’s request for a

TRO to temporarily enjoin Weinle from doing further construction or conducting



1   Miami Township did not seek to enjoin the operations of the existing track. (Appellee brief at 7).
                                                    3
                     OHIO FIRST DISTRICT COURT OF APPEALS



operations on the track. During that hearing, counsel for Weinle stated that the Dirt

Track was “built, practically,” while Michael Weinle stated that the Dirt Track was

not to open until September 2019.

       {¶5}   In October 2019, the parties agreed to an amended joint TRO whereby

Weinle could continue construction and operation during specific hours, including

operation and repair of motorized vehicles. The joint TRO further provided that “the

action on the merits of Plaintiffs’ request for a permanent injunction shall be

consolidated with an evidentiary hearing on Plaintiffs’ request for a preliminary

injunction to be held on March 9-11, 2020.”

                     B. The Hearing on Weinle’s Motion to Dismiss

       {¶6}   In March 2019, the trial court held a hearing on Weinle’s motion to

dismiss for lack of subject-matter jurisdiction. Weinle argued that usage of the track

had been limited since the TRO was issued six months prior, so there were no

current nuisances and the matter should be continued for two or three months.

Weinle further argued that the matter was not ripe because Miami Township’s claims

of nuisance were “future harms” that did not exist since Weinle had no current plans

to open the track.

       {¶7}   Miami Township countered that the nuisance did not have to be

present and ongoing in order for the court to exercise its equitable power. Miami

Township argued that Michael Weinle’s deposition, which had occurred in the prior

week, reflected that Weinle was going to be running “tests and tunes” on Thursdays,

that temporary stands, lighting and fence posts had been installed, and that Weinle

intended to hold classes on the track. Weinle responded “we are very far from that.”

       {¶8}   The trial court overruled Weinle’s motion to dismiss.

                                          4
                    OHIO FIRST DISTRICT COURT OF APPEALS



                                        C. The Trial

       {¶9}    In March 2020, the trial court consolidated the preliminary-injunction

hearing with a trial on the merits for the permanent injunction pursuant to Civ.R.

65(B)(2). Miami Township’s witnesses included the plaintiffs–three township

residents, a township trustee, and the assistant fire chief–and two experts to testify

about noise levels and air pollution.

       {¶10} A few of the residents testified that he or she had attended least one

dirt track drag race. The residents expressed that, based on their experiences, they

were concerned about the level of dust migration, noises from the race cars, and

increased traffic resulting from operations of the Dirt Track, and that such nuisances

would affect their ability to enjoy activities inside and outside of their homes.

       {¶11} Judith Lambert stated that she shares a property line with the Dirt

Track and that, ever since Weinle had cleared trees away, she could clearly see the

track from her yard. David Campbell, an experienced dirt track race car driver,

testified that his property is about 230 feet away from the Dirt Track. Campbell’s

wife, Kim, expressed her concerns regarding how the level of dust that comes with

dirt track racing will affect her asthma and her garden.

       {¶12} Brien Lacey, the assistant fire chief, testified that smaller events at the

existing drag strip cause traffic issues in the drag strip’s direct vicinity, while larger

events cause traffic to be backed up for nearly a mile in each direction and had

impeded the fire department’s ability to provide services in emergencies. He further

testified that he has called the Hamilton County Sheriff’s Office to control the traffic

so the fire department could exit the drag strip. Lacey also testified that he saw

bleachers for dirt track spectators had been set up.

                                             5
                   OHIO FIRST DISTRICT COURT OF APPEALS



       {¶13} Eric Zwerling, a professor and director of the Rutgers University Noise

Technical Assistance Center, testified as to measurements which he had taken at

other local dirt racetracks using distances similar to those at issue in this case.

Zwerling concluded that the sound level from a dirt racetrack at one-half of a mile

away is 70 to 80 decibels–25 decibels higher, and six times louder, compared to the

background noise when no dirt track racing is happening. He stated that, where the

background sound exceeds 74 decibels, a person standing 19 inches away from

another would not hear their raised voice. Zwerling based his research on values

provided by the United States Environmental Protection Agency (“EPA”)–which are

widely accepted in his field and are the bases for many local and municipal noise

ordinances (which generally limit noises to 60-65 decibels).

       {¶14} Stephen Szuleck, an environmental scientist and director of the

Rutgers University Air Pollution training programs, testified that he used the AP42

formula provided by the EPA to determine emission factors of particulate matter of

unpaved roadways. Szuleck discussed the difference between vehicles which spin

wheels while undergoing rapid acceleration on a paved road versus such acceleration

on an unpaved road. Szuleck used data that he obtained while doing research at

other local dirt track races. He concluded that, based on the typical four-hour

duration of a race and the number of laps made, a typical dirt track race would create

between 220-6000 pounds of particulate matter over the course of a mile within the

four-hour time period. Szuleck testified that these levels significantly exceed the

EPA’s permissible emission limit even for PM2.5 fine inhalable particles.

       {¶15} In June 2020, the trial court entered a judgment in favor of Miami

Township.    The court found that Miami Township had proven by clear and

                                          6
                   OHIO FIRST DISTRICT COURT OF APPEALS



convincing evidence that the Dirt Track was an intentional action, and an absolute

private nuisance, which would interrupt use and enjoyment of the nearby residents’

private property. The court concluded that the anticipatory nuisance would cause

irreparable harm, thus a permanent injunction enjoining construction and operation

of the Dirt Track was the “appropriate choice to restore balance.” The court enjoined

any operation or further construction of the Dirt Track.

                                    D. The Appeal

       {¶16} Weinle maintains that the Dirt Track is “very-much-incomplete,” in

that $250,000 worth of work needed to be done in order to get the property ready for

commercial racing, and $1 million was needed to make it a first-class facility. Weinle

further argues that Miami Township only argued potential effects that the track

would have on the residents.

       {¶17} Miami Township argues that Michael Weinle’s own testimony during

his deposition, in addition to continued construction and updates posted on the Dirt

Track’s website and social media, show that Weinle still intended to open and

operate commercial racing.

                             1. Subject-Matter Jurisdiction

       {¶18} Weinle maintains that the matter was moot at trial because the Dirt

Track did not open in August 2019 as anticipated. Weinle asserts that since the track

did not open and remained incomplete, and there was no concrete schedule for the

races, the immanency of opening and operating the track no longer existed. Miami

Township counters that Weinle argues that the issue was moot only because the TRO

enjoined Weinle from his anticipated opening in August 2019.



                                           7
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶19} Weinle argues the matter was not ripe because Miami Township could

not pinpoint what the anticipatory nuisance would be, and the nuisance may not

materialize. Miami Township asserts the matter is ripe under the anticipatory-

nuisance standard, which is not required to materialize in order for a court to

consider the claims.

              2. Clear and Convincing Evidence – Anticipatory Nuisance

       {¶20} Weinle contends that plaintiffs’ evidence was not “convincing.” He

argues that the plaintiffs were not able to clearly and convincingly show that the

track would have been completed or how the track would be operated. He further

argues that the trial court “failed to faithfully apply” the portion of the anticipatory

standard under Gustafson v. Cotco Ent., Inc., 42 Ohio App.2d 45, 328 N.E.2d 409

(7th Dist.1974) in that “equity will not interfere” if what is sought to be enjoined

“may or may not become a nuisance.”

                                    3. Injunction

       {¶21} Weinle maintains the injunction is too broad because it does not

permit “any use of a constructed track,” yet there are a “wide variety of uses” other

than commercial racing. Weinle also argues that the prohibition on all commercial

racing is overbroad. Weinle states that the plaintiffs’ complaint was focused only on

commercial racing, and the injunction went beyond what the plaintiffs requested by

prohibiting all activities.

       {¶22} Miami Township counters that the injunction was well within the trial

court’s discretion and is consistent with other Ohio courts which have issued

injunctions where dirt racetracks were declared nuisances.



                                           8
                    OHIO FIRST DISTRICT COURT OF APPEALS



                                II.   Standard of Review

       {¶23} The Ohio Constitution mandates that the subject-matter jurisdiction of

the common pleas courts is limited to “justiciable matters.” Waldman v. Pitcher,

2016-Ohio-5909, 70 N.E.3d 1025, ¶ 20 (1st Dist.), quoting Ohio Constitution, Article

IV, Section 4(B). The appropriate standard of review for the trial court's justiciability

determination is an abuse-of-discretion standard. Id. at ¶ 16.

       {¶24} “Mootness is a question of justiciability, and ‘[j]urisdiction and

justiciability are threshold considerations in every case, without exception.’ ” Saqr v.

Naji, 1st Dist. Hamilton No. C-160850, 2017-Ohio-8142, ¶ 20, quoting Barrow v.

New Miami, 2016-Ohio-340, 58 N.E.3d 532, ¶ 12 (12th Dist.). Mootness presents a

question of jurisdiction because a lack of an actual case or controversy between the

parties renders it necessarily impossible for a court to grant any meaningful relief.

Brown v. Dayton, 2d Dist. Montgomery No. 24900, 2012-Ohio-3493, ¶ 10. We

review issues of justiciability for an abuse of discretion. Waldman at ¶ 16.

       {¶25} Whether to grant or deny an injunction is within the discretion of the

trial court, and a reviewing court will not disturb the judgment of the trial court

absent an abuse of discretion. Castillo-Sang v. Christ Hosp. Cardiovascular Assoc.,

LLC, 1st Dist. Hamilton No. C-200072, 2020-Ohio-6865, ¶ 16. A party must prove

entitlement to the requested relief by clear and convincing evidence. State v. City of

Cincinnati Citizens’ Complaint Auth. and Black United Front, 2019-Ohio-5349, 139

N.E.3d 947, ¶ 21 (1st Dist.).

       {¶26} Clear and convincing evidence is that measure or degree of proof

which will produce in the mind of the trier of facts a firm belief or conviction as to

the allegations sought to be established. Cross v. Ledford, 161 Ohio St. 469, 477, 120

                                           9
                   OHIO FIRST DISTRICT COURT OF APPEALS



N.E.2d 118 (1954). It is intermediate, being more than a mere preponderance, but

not to the extent of such certainty as is required beyond a reasonable doubt as in

criminal cases, and it does not mean clear and unequivocal. (Emphasis added.) Id.

       {¶27} We review legal issues decided within the injunction framework under

a de novo standard. City of Cincinnati Citizens’ Complaint Auth. at ¶ 21.

                             III.   Assignment of Error

                A. The Trial Court Had Subject-Matter Jurisdiction

       {¶28} The subject-matter jurisdiction of common pleas courts is limited to

justiciable matters. City of Cincinnati v. Fourth Natl. Realty, LLC, 1st Dist. Hamilton

Nos. C-180156 and C-180174, 2019-Ohio-1868, ¶ 25. A justiciable matter indicates

“the existence of an actual controversy, a genuine dispute between adverse

parties.” Waldman at ¶ 21.

       {¶29} In this case, the matter was justiciable. There was a genuine dispute

between the parties as to whether the Dirt Track would be a nuisance to Miami

Township and the residents–particularly those who lived within 500 feet of the track.

Miami Township filed its claim for an injunction based on its contention that, if

Weinle were not enjoined from opening and operating the Dirt Track, the residents

would suffer irreparable harm from the nuisances which are known to be caused by

dirt track racing. The court correctly determined that an injunction would be the only

way to prevent the harm.

                             1. The Matter Was Not Moot

       {¶30} In general, a case is moot when there is no longer a live controversy.

State ex rel. Yost v. Baumann’s Recycling Center, LLC, 2020-Ohio-1504, 153 N.E.3d



                                          10
                     OHIO FIRST DISTRICT COURT OF APPEALS



928, ¶ 54 (8th Dist.). If an event that makes it impossible to grant the requested

relief occurs, the case becomes moot and should be dismissed. Id.

          {¶31} Weinle contends the matter was moot because the Dirt Track did not

open. However, the track did not open because the trial court had issued a TRO

enjoining it from opening pending the outcome of the permanent-injunction hearing.

Weinle’s activities related to construction and advertising of the track tend to show

Weinle’s intentions to open and operate the track at some point.

          {¶32} The court appropriately exercised jurisdiction in its discretion to

consider the matter. Once the TRO expired, the issue of the opening of the track, and

the nuisance that Miami Township claimed it would cause, would become a live

controversy again.

                      2. The Matter Was Ripe For Consideration

          {¶33} Weinle cites to State ex rel. Elyria Foundry Co. v. Indus. Comm., 82

Ohio St.3d 88, 89, 694 N.E.2d 459 (1998), in his argument that the principle of

ripeness is reserved for real and imminent matters. This argument fails as the issue

in the instant case is an anticipatory nuisance, versus a nuisance which actually

exists.

          {¶34} In Elyria Foundry Co., the court stated, “The basic principle of

ripeness may be derived from the conclusion that ‘judicial machinery should be

conserved for problems which are real or present and imminent, not squandered on

problems which are abstract or hypothetical or remote.’ ” Id., quoting Mootness and

Ripeness: The Postman Always Rings Twice, 65 Colum.L.Rev. 867, 876 (1965). The

record reflects that the problems which Miami Township complained of were not

abstract, hypothetical, or remote. The record supports the contention that Weinle

                                          11
                     OHIO FIRST DISTRICT COURT OF APPEALS



was taking steps toward opening the Dirt Track even after the TRO was issued. There

is nothing abstract, hypothetical, or remote about continued construction, installing

lights, bleachers, and walls, and advertising race schedules and dirt track racing

classes.

       {¶35} Furthermore, the court clearly stated that this was a matter of an

anticipatory nuisance. According to Brackett v. Moler Raceway Park, LLC, 195 Ohio

App.3d 372, 2011-Ohio-4469, 960 N.E.2d 484, ¶ 16 (12th Dist.), a court can enjoin an

anticipatory nuisance where it clearly appears that a nuisance will necessarily result

from a contemplated act. Weinle was taking actual steps to complete the Dirt Track

for operation. Thus, the matter was ripe for consideration by the trial court and

Weinle’s assignment of error regarding subject matter-jurisdiction is overruled.

     B. The Trial Court’s Decision Was Based on Clear and Convincing Evidence

       {¶36} A       party    requesting     a    preliminary injunction must       show

by clear and convincing evidence that (1) there is a substantial likelihood that she/he

will prevail on the merits, (2) she/he will suffer irreparable injury if the injunction is

not granted, (3) no third parties will be unjustifiably harmed if the injunction is

granted, and (4) the public interest will be served by the injunction. Castillo-Sang,

1st Dist. Hamilton No. C-200072, 2020-Ohio-6865, at ¶ 16. In determining whether

to grant or deny injunctive relief, a court must balance all four factors, and no single

factor is dispositive. Id.

       {¶37} A party is not required to suffer actual harm in order to

secure injunctive relief; it merely must prove the existence of an actual threat of

harm. City of Cincinnati Citizens’ Complaint Auth., 2019-Ohio-5349, 139 N.E.3d

947, at ¶ 15.

                                           12
                   OHIO FIRST DISTRICT COURT OF APPEALS



       {¶38} Because the grant of a permanent injunction is not an interim remedy,

a court may only issue it after a hearing in which the moving party demonstrated

success on the merits of its underlying claim. Id. at ¶ 20. The party seeking a

permanent injunction must also demonstrate that the injunction is necessary to

prevent irreparable harm and that no adequate remedy at law is available. Id.

       {¶39} As the fact finder, a trial judge is presumed to have considered only

admissible, relevant, material, and competent evidence in arriving at a decision to

permanently enjoin a commercial operation of motocross track. Angerman v.

Burick, 9th Dist. Wayne No. 02CA0028, 2003-Ohio-1469, ¶ 26.

       {¶40} Weinle’s argument that Miami Township’s claims are hypothetical

fails. The record reflects Weinle’s intention to open the Dirt Track at some point. His

continued construction and advertising of the anticipated opening of the Dirt Track

created a threat of harm to Miami Township and the residents. Weinle’s own

attorney referred to Michael Weinle’s testimony in his depositions, which occurred

just one week prior to the hearing on his motion to dismiss, where he stated that he

was going to be holding classes and running “tests and tunes” as soon as he could at

the Dirt Track.

       {¶41} Miami Township presented competent, credible witnesses who

provided admissible testimony. The witnesses consisted of a township trustee, a

township assistant fire chief, residents who each lived between 230 and 500 feet of

the Dirt Track, and qualified experts. Each of these witnesses testified as to their

personal knowledge of dirt track races as dusty and noisy, in addition to other

supporting testimony.



                                          13
                     OHIO FIRST DISTRICT COURT OF APPEALS



         {¶42} Lacey, the assistant fire chief, testified to his experience with increased

traffic during large events at the existing drag strip. Lambert testified that she has

had to deal with traffic backing up to her property during events at the existing drag

strip. Miami Township’s witnesses expressed concern that operation of the Dirt

Track will increase traffic where their homes are in close proximity to the track.

         {¶43} Collectively, both lay and expert testimony showed that there is a

difference between the effects of a dirt track that is situated away from residences

and one that is within 500 feet of several residential homes. The expert testimony,

backed up with research, showed that the impact of dust emission and noise

emission alone is likely to create a burdensome nuisance on residents within one-half

mile of the Dirt Track–and the plaintiff-residents all lived within 500 feet of the

track.

         {¶44} Miami Township apparently prevailed on the merits as the evidence

clearly and convincingly showed that dirt track racing is exponentially noisy and

dusty. Based on the numbers of attendees and duration of the races, the Dirt Track is

likely to significantly increase traffic in the area. Due to the proximity of the

plaintiffs-residents’ respective properties to the Dirt Track, the residents would

suffer irreparable injury, i.e., threats to their health, safety, and property, if

the injunction were not granted. The record is devoid of evidence that any third

parties would be unjustifiably harmed if the injunction is granted. Finally, public

interest was served by the injunction as it prevented any further impediment to

delivery of emergency services, and it served to protect the property, safety and

health interests of those living within a half-mile of the Dirt Track.



                                            14
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶45} Because the hearings on the preliminary injunction and permanent

injunction were combined, we consider the same evidence offered on the preliminary

injunction on the request for a permanent injunction. The evidence clearly and

convincingly demonstrated that a permanent injunction was necessary to protect

Miami Township and its residents from the threats posed against their health, safety,

and properties by operation of the Dirt Track, and that no other adequate remedy at

law is available to them.

       {¶46} The evidentiary standard does not call for certainty here. Rather, it

need only show likelihood that the claims will materialize. The record reflects that

there was clear and convincing evidence to prove that operation of the Dirt Track

met the anticipatory-nuisance standard in that, more likely than not, the level of

noise, dust, increased traffic, and other nuisances likely to result from operations of

the Dirt Track posed an actual threat to Miami Township and the residents.

                        C. A Trial Court Has Broad Discretion

       {¶47} Regardless of the label placed on a nuisance, a trial court retains broad

discretion in fashioning the terms of an injunction concerning the nuisance. Bracket

v. Molar Raceway Park, LLC., 195 Ohio App.3d 372, 2011-Ohio-4469, 960 N.E.2d

484, ¶ 16 (12th Dist.); Angerman v. Burick, 9th Dist. Wayne No. 02CA0028, 2003-

Ohio-1469, ¶ 18.

       {¶48} Operation of a drag strip racing track in the vicinity of residential and

agricultural properties may, because of extraordinary noise during races, constitute

such a nuisance in fact that owners and occupants of residential property in vicinity

are entitled to have such an operation enjoined. Gustafson v. Cotco Ent. Inc., 42

Ohio App.2d 45, 328 N.E.2d 409 (7th Dist.1974). Construction of a proposed drag

                                          15
                       OHIO FIRST DISTRICT COURT OF APPEALS



strip racetrack in a residential or rural neighborhood can be enjoined where the

operation of the track would create such an unreasonable amount of noise that it

would seriously interfere with owners’ and occupants’ use and enjoyment of their

surrounding properties. Id.

       {¶49} Miami Township met its burden of proof in showing the level of noise

and dust emissions from operating the Dirt Track alone were sufficient to constitute

an anticipatory nuisance. The record reflects that even the construction of the Dirt

Track had been bothersome to the nearby residents; Campbell had to move his

trailer due to the amount of dust emitted during the construction of the dirt track

and Lambert can now see the track from her property since trees had been cleared to

construct the track.

       {¶50} Still, an injunction must not be overly broad. Equity requires that any

injunction be narrowly tailored to prohibit only complained-of activities. Myers v.

Wild Wilderness Raceway, L.L.C., 181 Ohio App.3d 221, 2009-Ohio-874, 908

N.E.2d 950, ¶ 28 (4th Dist.). The injunction must also be specific enough to permit

the defendant to comply without fear of committing an unwilling violation. Adkins v.

Boetcher, 4th Dist. Ross No. 08CA3060, 2010-Ohio-554, ¶ 43.

       {¶51} While the trial court properly exercised its broad discretion to enjoin

the opening and operation of the Dirt Track, restricting Weinle “from further

construction” on the Dirt Track and ordering Weinle to remove the barrier fence,

concrete barrier, lights, etc. went beyond the scope of Miami Township’s complaint.

The barrier fence, concrete barrier and lights were not claimed to create a nuisance,

and the injunction does not explain the reasoning for removing these items.



                                         16
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶52} Should Weinle choose to construct the space where the Dirt Track lies

for a different activity, he is at risk of violating the injunction by engaging in activity

that is not related to dirt track racing. Its restriction of any construction on the Dirt

Track lacks specificity, putting Weinle at risk of unwillingly violating the order.



                       D. Awarding Attorney Fees – Injunctions

       {¶53} In Ohio, under the “American Rule,” a prevailing party cannot recover

attorney fees and expenses unless there is specific statutory authority for it or

punitive damages are awarded. State ex rel. Delhi Twp. v. Wilke, 27 Ohio App.3d

349, 351, 501 N.E.2d 97 (1986).

       {¶54} In claims for injunctive relief, R.C. 3767.03 provides for attorney fees

only where a court decides that an injunction was wrongfully brought, not

prosecuted to final judgment, was not maintained, or should not have been granted.

Therefore, attorney fees are allowable only to defendants as damages for services

rendered in procuring dissolution of the injunction. Fancher v. Lawrence, 4th Dist.

Lawrence No. 1962, 1992 WL 42793, *8 (Mar. 6, 1992); see Wumer v. Lake, 6th Dist.

Wood No. WD-88-53, 1989 WL 108759, *2 (Sept. 22, 1989). Therefore, the trial

court erred in awarding attorney fees in this matter.

                                  IV.     Conclusion

       {¶55} The trial court did not err in exercising subject-matter jurisdiction.

The issues were justiciable and ripe for consideration by the court. Based on Weinle’s

own statements and actions, coupled with the evidence offered by Miami Township,

Weinle’s argument that the opening of the track was “not imminent” fails. Weinle’s

first assignment of error is overruled.

                                            17
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶56} The trial court granted the permanent injunction based on clear and

convincing evidence. Each resident testified as to his or her personal knowledge that

dirt track races are loud and noisy and that it will increase traffic where each of their

homes are in close proximity to the track. Collectively, both lay and expert

testimonies showed that there is a difference between a dirt track that is situated

away from residences and one that is within 500 feet of several residential homes.

The evidence sufficiently illustrated the likely effect that noise, dust level, and

increased traffic caused by dirt track racing would have on the residents and Miami

Township. The evidence showed that a permanent injunction was the only adequate

remedy at law. Weinle’s second assignment of error is overruled.

       {¶57} The trial court properly determined that enjoining construction and

operation of a commercial race track was necessary. In its broad discretion, the court

fashioned the injunction to ensure protection of Miami Township and the residents

from those harms.

       {¶58} However, the injunction should have only enjoined Weinle from

further construction directly related to opening and operating dirt track racing. It

fails to specify how the barrier fence, concrete barrier, or lights, etc. cause irreparable

harm to Miami Township. Therefore, we strike the language within the injunction

which enjoins construction on the track and that which requires him to remove the

aforementioned items from the premises. Weinle’s third assignment of error is

sustained.

       {¶59} We also strike the language awarding attorney fees to Miami

Township. We affirm the judgment as modified.


                                                        Judgment affirmed as modified.
                                            18
                   OHIO FIRST DISTRICT COURT OF APPEALS




MYERS, P.J., and WINKLER, J., concur.

SYLVIA SIEVE HENDON, retired, from the First Appellate District, sitting by
assignment.


Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                          19